Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election

Applicant’s election of claims 28-34 of Group I without traverse in the reply filed on 2/28/2022 is acknowledged.  Claims 35-37 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. The restriction requirement is hereby made final.

Claims 28-34 have been examined.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim language in the following claims is not clearly understood:
acts as a gateway…)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Mulligan et al, WO 2010/059120 and Albertsson et al, WO 2009/051527 in view of Breau et al, US 8,594,105
As per claim 28, Mulligan teaches the invention substantially as claimed for a method at an application server (AS) of an internet protocol (IP) multimedia subsystem (IMS) (pg 14-16), the method comprising: receiving, from a terminal device, a first request for initiating a call service and an internet service which are to be integrated with each other (fig. 1; pg. 14-16, e.g., user request initiating a call and web/Internet application service to be combine with each other)
Mulligan does not teach sending a second request for initiating the internet service to a server to an internet AS capable of providing the internet service.  Albertsson teaches the invention substantially as nd parag., e.g., P-CSCF/AS of the IMS of originating network), the method comprising:
sending a second request for initiating the internet service to a server to an internet AS capable of providing the internet service (pg. 18, 1st parag.; pg. 25-pg. 26, 2nd parag., e.g., sending SIP/SETUP request for initiating Internet service to S-CSCF server of another IMS AS for providing the service); and
in response to a reply from the server, handling the first request based on the reply (pg. 26, 4th parag., e.g., in response to a reply from the S-CSCF server of other IMS (i.e., the response is communicated via the same path as the request message, pg. 26 2nd parag), handling the UE request based on the reply).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Albertsson’s teaching with Mulligan’s system in order to allow Mulligan’s system to request web/internet service from external internet web providers, thereby improving the type of services that can be combined in Mulligan’s system.

 Mulligan and Albertsson do not teach that S-CSCF as a gateway server.  Breau teaches S-CSCF as a service gateway that acts as a gateway to an AS capable of providing the service (col. 7, lines 20-29,45-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Breau’s teaching with Mulligan and Albertsson’s system in order to allow the S-CSCF server in Mulligan and Albertsson’s system to act as a gateway to facilitate isolation and protection of accessing entity and the application server. 

th parag., e.g., in response to a reply from the S-CSCF server of other IMS (i.e., the response is communicated via the same path as the request message, pg. 26 2nd parag), handling the UE request based on the reply) (Mulligan, pg. 15, 1st parag., e.g., in response to the Internet application established a call via the IMS core, lining the MRFP into the voice session).

As per claim 32, Mulligan, Albertsson and Breau teach the invention substantially as claimed in claim 28 above.  Albertsson further teach wherein the first request comprises an IMS application reference identifier of the internet server (pg. 7, last parag.; pg. 13, 2nd parag., e.g., signal request from terminal identifies the requested application using IARI).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Mulligan, Albertsson and Breau in view of Chiussi et al, US 2007/0220573.

As per claim 30, Mulligan, Albertsson and Breau teach the invention substantially as claimed in claim 29 above.  Mulligan, Albertsson and Breau do not teach wherein the MRFP is controlled based on a media model that comprises direction information and model information for the internet service.  Chiussi teaches, wherein the MRFP is controlled based on a media model that comprises direction information and model information for the internet service (e.g., MRFC controls the MRFP by providing instructions to the MRFP to:); 
wherein the direction information indicates, for the internet service: uploading media from the MRFP to the internet AS, downloading media from the internet AS to the MRFP, or a combination of the 
wherein the model information indicates, for the internet service: mixing media from the call service with media from the internet AS, performing the uploading and/or the downloading for one party of the call service, or performing the uploading and/or the downloading for two parties of the call service ([23][38], e.g., distributing the collected/downloaded content from AS to user devices).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chiussi’s teaching with Mulligan, Albertsson and Breau’s system in order to allow Mulligan, Albertsson and Breau’s system to stream multimedia content from the application server to the user devices, thus improving the user session with the application server content.  

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Mulligan, Albertsson and Breau in view of Walker et al, US 2008/089845.

As per claim 31, Mulligan, Albertsson and Breau teach the invention substantially as claimed in claim 29 above.  Mulligan, Albertsson and Breau do not teach comprising: obtaining, from a home subscriber server (HSS), data related to service subscription of the terminal device; and determining from the obtained data whether the terminal device has subscribed to the internet service; wherein the second request is sent after determining that the terminal device has subscribed to the internet service.  Walker teaches obtaining, from a home subscriber server (HSS), data related to service subscription of the terminal device (pg. 6, 1st parag., e.g., obtaining subscription information of a user to an application); and determining from the obtained data whether the terminal device has subscribed to the internet service (pg. 6, 1st parag., e.g., determine from the  subscription information the need to forward request to application server); wherein the second request is sent after determining that the terminal device st parag., e.g., determine from the  subscription information the need to forward request to application server). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Walker’s teaching with Mulligan, Albertsson and Breau’s system in order to allow Mulligan, Albertsson and Breau’s system to verify a user’s subscription to a service prior to providing the application service to the user, thus avoiding unauthorize user access to the services.  

Claim 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Mulligan, Albertsson and Breau in view of Yan et al, US 2008/0301747.
As per claim 33, Mulligan, Albertsson and Breau teach the invention substantially as claimed in claim 28 above.  Mulligan, Albertsson and Breau do not teach wherein the second request comprises a public service identity of the internet service and local session description protocol (SDP) information of the IMS.  Yan teaches wherein the second request comprises a public service identity of the internet service and local session description protocol (SDP) information of the IMS (fig. 2; [75-83], e.g., the request forwarded by S-CSCF comprises URI of AS and SDP information of the originating IMS).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yan’s teaching with Mulligan, Albertsson and Breau’s system in order to allow Mulligan, Albertsson and Breau’s system to negotiate session properties and parameters for the Internet service, thus improving the internet service provided.   

As per claim 34, Mulligan, Albertsson Breau and Yan teach the invention substantially as claimed in claim 33 above.  Albertsson further teach wherein the reply from the gateway server comprises 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454